Citation Nr: 0122467	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-04 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the veteran waiver of recovery of an 
overpayment of nonservice-connected pension benefits.  The 
Committee on Waivers and Compromises found that there was bad 
faith on the part of the veteran in the creation of the 
overpayment, which created a $29,000.00 debt to the 
government.  The case has since been transferred to the RO in 
Togus Maine.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  While in receipt of nonservice-connected disability 
pension, the veteran's failure to inform VA that he had 
returned to gainful employment and was receiving wages 
demonstrated unfair or deceptive dealing on his part with VA 
for personal gain constituting bad faith.  


CONCLUSION OF LAW

Bad faith on the part of the veteran in the creation of the 
overpayment of improved nonservice-connected disability 
pension benefits precludes consideration of the waiver of 
recovery of the overpayment.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.965(b), 3.102 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The new law and most of the regulations 
apply to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law and regulations.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
first remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  In this regard, 
the Board notes that by virtue of the May 2001 Statement of 
the Case issued during the pendency of the appeal, the 
veteran has been advised of the laws and regulations 
governing his claim for waiver of recovery of the overpayment 
at issue, and he has been given notice of the information, 
and an opportunity to submit evidence, necessary to 
substantiate his waiver request.  The RO has made reasonable 
efforts to obtain relevant information from the veteran.  
Moreover, the veteran has been made aware of the basis of the 
award of pension, notified of all award actions affecting the 
pension, and apprised of his appellate rights through VA 
letters and attachments (March 1997, April 2000, August 2000, 
and January 1, 2001).  There is no indication that there is 
additional, existing evidence outstanding that is necessary 
for adjudication of the issue on appeal.  Hence, adjudication 
of this appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Hence, the claim is ready to be considered 
on the merits.

Background

VA received the veteran's application for compensation or 
pension in November 1996.  On the application, he noted he 
was unemployed, having last worked in June 1996 as a truck 
driver; he was not receiving any income from any source, 
except Supplemental Security; he had no assets; he was 
divorced and living alone; and that he had an eighth grade 
education.  In March 1997, he was awarded VA nonservice-
connected disability benefits at the maximum rate for a 
single veteran, effective from November 1996.  He was 
notified of the award by VA letter in March 1997, which 
included information concerning his benefits.  There were 
also attachments to the letter detailing, in part, appellate 
rights and pertinent income information.  He was advised that 
the amount of his pension was based on the financial 
information he had reported on his pension application.  He 
was informed that the amount of his monthly pension was based 
on his income; that there is a maximum annual rate of pension 
permitted by VA; and that the amount of VA pension he would 
receive would be the difference between his countable income 
and the maximum amount allowed a veteran by law; and that 
adjustment had to be made to his pension whenever his income 
changed.  He was instructed to immediately notify VA if his 
income changed; otherwise, an overpayment of pension benefits 
might result for which he would be held liable.  

Through a cross-match with another Federal Agency, VA became 
aware in April 2000 that the veteran had received $9,228.00 
in wages in 1997.  By VA letter, sent the same month, 
requested the veteran to verify the information.  He was also 
advised of his due process rights, which he subsequently 
waived, and he requested immediate adjustment in his pension 
benefits.  Effective from February 1, 1997 to January 31, 
1998, the rate of the veteran's pension was adjusted in May 
2000 to account for his earned wages during that period, 
which resulted in an initial overpayment of benefits.  

VA received the veteran's financial status report in June 
2000, which showed that he was currently employed as a truck 
driver and was earning $1,600.00 a month in wages.  He 
indicated that he would be able to pay $150.00 monthly toward 
his overpayment debt.  

Pursuant to a request for clarification of his employment 
status and receipt of wages, the veteran informed VA in June 
2000 that he was working and had received about $30,000.00 in 
wages from 1998 through June 2000.  Further clarification 
from the veteran, which was received by VA in July 2000, 
showed that he had received $21,000.00 gross wages in 1998; 
$24,000.00 gross wages in 1999; and $6,000.00 gross wages to 
date in 2000.  

Based on the information provided by the veteran, his VA 
nonservice-connected disability pension benefits were 
terminated in August 2000, effective from February 1, 1998, 
thereby creating, along with the initial overpayment created 
between February 1, 1997 and January 31, 1998, a total 
overpayment of pension benefits in the amount of $29,000.00.  
The reason for the termination was that the veteran's annual 
income for each of those years exceeded the maximum benefit 
amount allowed by law in order to receive pension benefits.  

In September 2000, the veteran requested waiver of the 
overpayment at issue asserting that he had not been advised 
that he would have to repay his pension if he went back to 
work; that financial hardship would permit him to repay only 
$100.00 monthly toward the debt; that he had lost his home 
because of financial problems; and that he was in ill health 
following a heart attack.  

Analysis

Under the standard of equity and good conscience, recovery of 
overpayments of any benefits made under laws administered by 
VA shall be waived when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  
However, the law precludes a waiver of recovery of an 
overpayment, or a waiver of collection, of any indebtedness 
where there exists, in connection with the claim for such 
waiver, an indication of fraud, misrepresentation or bad 
faith on the part of the person or persons having an interest 
in obtaining a waiver of such recovery, the collection of 
such indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

The RO's Committee on Waivers and Compromises denied the 
veteran's request for waiver of having to repay the benefits 
he had received while working and receiving earned wages.  
The Committee found that there was no evidence of fraud or 
misrepresentation on the veteran's part in the creation of 
the debt at issue.  Since the Committee had made such 
finding, the Board will not disagree.  However, the Committee 
did find that there was bad faith on the veteran's part in 
dealing with VA and subsequent creation of a $29,000.00 
overpayment in pension benefits that had been sent to the 
veteran during the time he was employed on the basis that he 
was not working and that he had no income.  The overpayment, 
and consequential $29,000.00 debt which is owed to the 
government, was created because he had not reported the fact 
that he had returned to work and that he was receiving 
income.  He had been advised that the amount of pension he 
would receive each month was based on the amount of his 
income.  If his income changed, he was specifically 
instructed to notify VA so that the amount of his pension 
could be adjusted to account for any income change.  The term 
"bad faith" generally describes unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense.  There 
need not be an actual fraudulent intent, rather, merely an 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
See 38 C.F.R. § 1.965(b)(2).  

In the veteran's case, when he was initially notified of the 
award of pension in March 1997, he was advised that the rate 
of the pension depended on the amount of his income.  In his 
particular case, he was advised that the rate of his pension 
was based on no income from any source, other than 
Supplemental Security (which is not included in countable 
income for improved pension benefits).  He was instructed to 
immediately notify VA if there were any change in his income 
because if he did not, an overpayment of benefits could 
result for which he would be held liable.  

The veteran did not report that he had returned to work in 
1997.  He did so only after he was requested in April 2000 by 
VA to clarify his employment and wage status.  At the time, 
VA requested such clarification after having been informed 
through an information match with another Federal Agency that 
the veteran had received wages in calendar year 1997.  In 
response, he waived all due process and subsequently reported 
receiving wages in 1997, which merely confirmed the 
information VA had recently received and which was further 
confirmed by his employer.  In July 2000, the veteran also 
informed VA that he had been in receipt of substantial wages 
in 1998, 1999, and the first half of 2000.  All the while he 
was working, he was receiving VA pension at the maximum rate 
allowed by law based on a report generated by him that he was 
not working and that he had no income.  (While he was 
apparently not working at that time, he had been notified 
with his award to report changes in income.  As noted, he did 
not do so.)

The veteran asserts that he was never informed that if he 
returned to work he would have to repay the benefits received 
from VA.  Further, he maintains that to repay such benefits 
would now be a financial hardship and that he was in ill 
health.  

The Board reiterates that the veteran was notified of the 
basis of his pension.  He was provided detailed information 
concerning his receipt of pension and his reporting 
requirements.  Despite written notice clearly advising him to 
report any change in income, he failed to do so.  It was only 
after the RO discovered he had returned to work and was 
receiving a living wage that he confirmed those facts.  In 
fact, it appeals that he had returned to full employment 
shortly after being notified of his receipt of VA pension and 
basis for the amount of his pension.  He knew that the rate 
of his pension was based on no income and that, if received 
any income, the amount of that income would offset the amount 
of VA pension he would receive.  

It is noted that there was some question concerning a large 
amount of reported savings.  The appellant has contended that 
he has no such assets, but rather, this was the value of the 
house that he has now lost.  There need be no resolution of 
this matter in this decision as the income figures on file, 
without consideration of other assets, are sufficient to 
terminate entitlement to pension benefits, based on income 
alone.

It is not a matter of having to repay benefits to which the 
veteran was entitled.  It is a matter of repaying benefits to 
which he was not entitled and to which he knew, or should 
have known, he was not entitled.  Effective from the time he 
began receiving earned income, his pension would have been 
adjusted to account for the income.  In the veteran's case, 
since his income was more than he would be entitled if he 
were not working, his pension would have been suspended for 
the time he was working.  Any pension benefits he received 
prior to returning to work would not be affected.  However, 
now that he has caused a debt owed the government, any future 
benefits to which he may be entitled will have to take into 
consideration payment of the debt.  

While the Board does not find evidence of fraudulent intent 
on the veteran's part in creating the overpayment at issue, 
it must nevertheless conclude that the veteran's dealings 
with VA evidenced an intent to seek an unfair advantage and 
with knowledge of the consequences.  His actions in accepting 
VA pension when he knew that the amount of his pension 
depended on the amount of his income and his failure to 
inform VA of his return to gainful employment and receipt of 
substantial wages, constitutes bad faith on his part in 
dealing with VA, resulting in an erroneous award of monthly 
pension benefits and erroneous retention of $29,000.00 VA 
benefits to which he was not entitled.  A finding of bad 
faith on the veteran's part precludes consideration of the 
elements of equity and good conscience under 38 C.F.R. 
§ 1.965(b)(2).  As such, whether it would be a financial 
hardship on his part to repay any or all of the $29,000.00 
debt is not taken into consideration.  

In denying the veteran's request for waiver of the recovery 
of an overpayment of improved disability pension, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's request for waiver of the indebtedness, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  



ORDER

As waiver of the recovery of an overpayment of nonservice-
connected disability pension benefits in the amount of 
$29,000.00 is precluded by reason of bad faith on the part of 
the veteran, the appeal is denied.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

